People v Morgan (2014 NY Slip Op 07369)





People v Morgan


2014 NY Slip Op 07369


Decided on October 29, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 29, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
THOMAS A. DICKERSON
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2013-00770
 (Ind. No. 10-01280)

[*1]The People of the State of New York, respondent,
vMalcolm Morgan, appellant.


Gerald Zuckerman, Ossining, N.Y., for appellant.
Janet DiFiore, District Attorney, White Plains, N.Y. (Jennifer Spencer and Laurie Sapakoff of counsel; Elizabeth Marcus on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Westchester County (Molea, J.), imposed December 7, 2011, upon his conviction of attempted assault in the first degree, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 255-256).
SKELOS, J.P., DICKERSON, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court